Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 12, 2019

The Court of Appeals hereby passes the following order:

A20A0639. ANTON J. SMITH v. THE STATE.

     A jury convicted Anton J. Smith of rape, kidnapping, aggravated sodomy,
armed robbery, and burglary. This Court reversed his conviction for armed robbery,
but otherwise affirmed. See Smith v. State, 244 Ga. App. 165 (534 SE2d 903)
(2000). In 2019, Smith filed a motion to set aside the verdict and a motion for
transcripts, which the trial court denied. Smith then filed this direct appeal, seeking
to challenge the trial court’s ruling on his motion to set aside.1 We, however, lack
jurisdiction.
       In his motion to set aside and in his brief on appeal, Smith argues that the trial
court lacked subject matter jurisdiction because of defects in his indictment and the
grand jury procedure. But such a claim is an attack on his convictions. See
Thompson v. State, 304 Ga. 146, 149 (3) (816 SE2d 646) (2018) (“Appellant claims
that his convictions are void because the record does not show that his indictment was
returned in open court.”); Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875)
(2008) (holding that attacks on the indictment are essentially attempts to have the
judgment of conviction vacated). “[A] petition to vacate or modify a judgment of
conviction is not an appropriate remedy in a criminal case[,]” and any appeal from an




      1
       Smith also appealed from a separate order denying his motion to dismiss, in
which Smith raised a similar argument to that raised in his motion to set aside. See
Case No. A20A0638.
order denying or dismissing such a motion must be dismissed. Harper v. State, 286
Ga. 216, 218 (1)-(2) (686 SE2d 786) (2009).
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/12/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.